By the Court.
The action of the court allowing a nunc pro tunc order, showing that an exception was taken to the overruling of a motion for a new trial, cannot be reviewed in a proceeding instituted simply to reverse such order. It is not a final order. The. error, if any, is of no consequence unless a proceeding is commenced to reverse the final judgment in the action; and in such case, the defendant in error may insist on the affirmance of the judgment on the ground that it is shown by the bill of exceptions in the record, that the exception *313was in fact taken to the overruling of a motion for a new trial. For this reason the judgment o.f the circuit court is reversed, and the petition in that court dismissed.